Exhibit 10.28

SECOND AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of August 30, 2013, by and between COMERICA BANK (“Bank”) and
CARBONITE, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of May 11, 2011, as amended, modified, supplemented, extended or restated
from time to time, including by that certain First Amendment to Loan and
Security Agreement dated as of August 30, 2012 (collectively, the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Exhibit A to the Agreement is hereby amended by amending and restating the
following defined term to read as follows:

“Revolving Maturity Date” means September 30, 2013.

2. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

3. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement (as amended by this Amendment). The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement. Borrower hereby further affirms
its absolute and unconditional promise to pay to Bank the Advances, all other
Credit Extensions and all other amounts due under the Letters of Credit and the
other Loan Documents (including, without limitation, the Obligations), at the
times and in the amounts provided for therein. Borrower confirms and agrees that
the obligations of Borrower to Bank under the Agreement as supplemented hereby
are secured by and entitled to the benefits of the Loan Documents. The parties
agree that this Amendment shall be deemed to be one of the Loan Documents under
the Agreement. Nothing in this Amendment shall constitute a satisfaction of any
of Borrower’s Obligations.

4. In order to induce Bank to enter into this Amendment, Borrower hereby
represents and warrants to Bank as follows:

4.1 The representations and warranties contained in the Agreement and the other
Loan Documents were true and correct in all material respects when made and
continue to be true and correct in all material respects as of the date of this
Amendment.

4.2 Both before and immediately after giving effect to this Amendment and the
other transactions contemplated hereby, no Event of Default, or other event or
circumstance that with the giving of notice or the passage of time could become
an Event of Default, has occurred and is continuing.

 

-1-



--------------------------------------------------------------------------------

4.3 The execution, delivery, and performance by Borrower of this Amendment and
the other documents, instruments and agreements to which Borrower is a party
delivered or to be delivered to Bank in connection herewith (i) are within the
corporate powers of Borrower and have been duly authorized by all necessary
corporate action on the part of Borrower, (ii) do not require any governmental
or third party consents, except those which have been duly obtained and are in
full force and effect, (iii) do not and will not conflict with any requirement
of law, Borrower’s or any Guarantor’s articles or certificate of incorporation,
bylaws, operating agreement, partnership agreement, minutes or resolutions,
(iv) after giving effect to this Amendment, do not result in any breach of or
constitute a default under any agreement or instrument to which Borrower, any
Guarantor or any of their respective Subsidiaries is a party or by which they or
any of their respective properties are bound, and (v) do not result in or
require the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature upon any of the
assets or properties of Borrower or any Guarantor, other than those in favor of
Bank.

4.4 This Amendment and the other instruments and agreements delivered or to be
delivered to Bank in connection herewith have been duly executed and delivered
by Borrower and constitutes the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms, except to the extent that (i) enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors, (ii) enforcement may
be subject to general principles of equity, and (iii) the availability of the
remedies of specific performance and injunctive relief may be subject to the
discretion of the court before which any proceedings for such remedies may be
brought.

4.5 Borrower does not have any right of offset, defense, counterclaim, dispute
or disagreement of any kind or nature whatsoever with respect to any of its
liabilities, obligations or indebtedness arising under or in connection with any
Loan Document.

5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) an Affirmation and Amendment of Guaranties and Security Agreement, duly
executed by each Guarantor;

(c) corporate resolutions and incumbency certifications, duly executed by
Borrower and each Guarantor;

(d) an amount equal to all Bank Expenses incurred through the date of this
Amendment, which amounts may be debited from any of Borrower’s accounts with
Bank; and

(e) such other documents, instruments and certificates and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CARBONITE, INC. By:  

/s/ Danielle Sheer

Title:  

VP & General Counsel

COMERICA BANK By:  

/s/ Jason Pan

Title:  

Vice President

[Signature Page to Second Amendment to Loan and Security Agreement]